Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 8/13/2020.
2.	Claims 1-20 are pending in this application. Claims 1, 18 and 20 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ossia et al (“Ossia” US 2016/0337300).

Regarding claim 1, Ossia discloses a computer-implemented method for presenting customer insights in association with an electronic customer relationship management tool (see the Abstract), the method comprising:
presenting, to a user, a graphical user interface (GUI) having (see fig 7): 
a first region having GUI elements of the customer relationship management tool (see fig 7 where email is shown; also see paragraph [0064]), and 
a second region having GUI elements for presenting at least one customer insight, the second region displayed when the first region is displayed and proximate to the first region (see fig 7, 708 where insights are shown; also see paragraph [0064]); and 
upon receiving an identifier identifying a particular customer (see fig 7 where email recipient is shown; also see paragraph [0064]): 
displaying, to the user, at least one machine-learning derived insight relevant to the identified customer in the second region when receiving user input signals via the GUI elements of the first region (see fig 7 and fig 9; also see paragraphs [0025], [0064] and [0079]; e.g., machine learning…a suggestion 708 or insights tip may be displayed in conjunction with the email message 704 through the communication service user experience 702… the insight module may be configured to determine the insight for the communication item based on a history of past communication items associated with the user that include similar attributes to the attributes).

Regarding claim 2, Ossia discloses further comprising processing electronic records of past communications with the particular customer to generate the at least one machine-learning derived insight (see fig 9, 920).

Regarding claim 3, Ossia discloses wherein the electronic records of past communications include call reports (see paragraphs [0025] and [0026]).

Regarding claim 4, Ossia discloses further comprising generating the at least one machine-learning derived insight using a machine learning model (see paragraphs [0025]-[0029]).

Regarding claim 5, Ossia discloses wherein the machine learning model includes two stages (see paragraphs [0025]-[0029]).

Regarding claim 6, Ossia discloses wherein at least one of the two stages includes a model trained to detect cases that are likely to be classified incorrectly in the other of the two stages (see paragraphs [0025]-[0029]).

Regarding claim 7, Ossia discloses wherein the at least one machine-learning derived insight includes an identifier of a particular product in which the particular customer has expressed interest (see paragraphs [0025]-[0029]).

Regarding claim 8, Ossia discloses wherein the at least one machine-learning derived insight includes an identifier of a particular concern of the particular customer (see paragraphs [0025]-[0029]).

Regarding claim 9, Ossia discloses wherein the at least one machine-learning derived insight includes a ranked list of reports of past communications with the particular customer (see paragraphs [0025]-[0029]).

Regarding claim 10, Ossia discloses wherein the ranked list includes links to machine-generated summaries of the respective reports (see paragraphs [0041] and [0064]). 

Regarding claim 11, Ossia discloses further comprising generating a summary of an electronic record of a past communication with the particular customer (see paragraphs [0025]-[0029]).

Regarding claim 12, Ossia discloses wherein the customer relationship management tool includes a user-to-user electronic communication interface (see claim 1 above; e.g., email).

Regarding claim 13, Ossia discloses wherein the user-to-user electronic communication interface includes at least one of e-mail, instant messaging, short-messaging service, video conferencing, or VoIP (see claim 1 above; e.g., email).

Regarding claim 14, Ossia discloses wherein the second region includes further GUI elements for the user to provide feedback on the importance of the at least one machine-learning derived insight (see paragraphs [0056]-[0059]).

Regarding claim 15, Ossia discloses wherein the feedback is implicit feedback (see paragraphs [0056]-[0059]).

Regarding claim 16, Ossia discloses wherein the feedback is explicit feedback (see paragraphs [0056]-[0059]).

Regarding claim 17, Ossia discloses wherein the identifier identifying a particular customer is received by user input to the GUI elements of the first region (see claim 1 above; e.g., email recipient).

Claim 18 is similar in scope to claim 1 and is therefore rejected under similar rational.

Regarding claim 19, Ossia discloses an electronic data store storing data records reflective of past reports of electronic communications with the particular customer (see claim 1 above).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ossia in view of Beaujon et al (“Beaujon” US 2020/0097917).

Regarding claim 20, Ossia discloses a computer-implemented method of augmenting a customer relationship management tool to provide customer insights, the method comprising: 
presenting, to a user, within the customer relationship management tool, first GUI elements for displaying customer relationship management data, presenting second GUI elements for displaying customer insights, the second GUI elements displayed when the first GUI elements are displayed, and proximate the first GUI elements; and upon receiving an identifier identifying a particular customer: displaying, to the user, at least one machine-learning derived insight relevant to the identified customer via the second GUI elements when receiving user input signals via the GUI elements of the first region (see fig 7 and fig 9; also see paragraphs [0025], [0064] and [0079]; e.g., machine learning…a suggestion 708 or insights tip may be displayed in conjunction with the email message 704 through the communication service user experience 702… the insight module may be configured to determine the insight for the communication item based on a history of past communication items associated with the user that include similar attributes to the attributes).

Ossia does not expressly disclose integrating a customer insights plugin with the customer relationship management tool.
However, Beaujon discloses integrating a customer insights plugin while e-mail is being composed (see figs 4 and 6; also see paragraphs [0023]-[0025]; e.g., plugins are integrated in response to an e-mail being composed...requesting and displaying insights…multiple windows displayed simultaneously). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to include Beaujon’s teachings in Ossia’s user interface in an effort to provide a more user-friendly interface that permits user to modify the user interface according to user preference.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

O’Kane et al (US 2020/0097303).
Yip et al (US 2017/0315680).
Zeng et al (US 2015/0350144).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174